 



EXHIBIT 10.1

 

 

ADVAXIS, INC.

 

DEBT CONVERSION AND REPAYMENT AGREEMENT

 

This Debt Conversion and Repayment Agreement (this “Agreement”) is made this
26th day of September, 2013 (the “Effective Date”), by and between Advaxis,
Inc., a Delaware corporation (the “Company”) and Thomas A. Moore (“Holder”), a
Director of the Company. The Company and Holder are sometimes referred to herein
collectively as the “Parties.”

 

Recitals

 

Whereas, the Company desires to reduce the debt on its balance sheet in
anticipation of completing a major financing and being listed on a major stock
exchange (the “Financing”); and

 

Whereas, Holder currently holds one or more outstanding promissory notes of the
Company with an aggregate principal amount and accrued and unpaid interest of
Four Hundred Thirty-Two Thousand Sixty Six Dollars $423,883 (the “Moore Notes”)
as of the date hereof issued pursuant to that certain Note Purchase Agreement
dated September 22, 2008, as amended from time to time by and between the
Company and Holder; and

 

Whereas, the Parties have reached an understanding for the repayment and partial
conversion of the Moore Notes in connection with the Financing, which is
illustrated on Annex A hereto.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and on the premises set forth herein, the Parties
hereto agree as follows:

 

1.Partial Cash Payment and Partial Debt Conversion

 

Holder and the Company agree to the payment in full of all of the Company’s
obligations under the Moore Notes as follows:

 

(a) $100,000 Payment after Financing Closing. Within five (5) business days of
the closing of the Financing, the Company shall pay, or arrange for the payment
of, the sum of One Hundred Thousand Dollars ($100,000), by wire transfer of
immediately available funds to such account as instructed in writing to the
Company by Holder. Holder shall provide Company in writing such account
information no later than the date of the closing of the Financing. Such payment
shall be in partial repayment of the outstanding balance under the Moore Notes.

 

(b) Conversion. Upon the closing of the Financing, a sum equal to one-half of
the then outstanding aggregate principal amount of the Moore Notes plus accrued
and unpaid interest thereon less the payment in (a) above shall automatically
convert into securities of the Company as provided in Section 2 hereof.

 



 

 

 

(c) Final Payment. No later than three (3) months after the closing of the
Financing, the Company shall pay, or arrange for the payment in full of the then
outstanding aggregate principal amount of the Moore Notes plus accrued and
unpaid interest thereon, by wire transfer of immediately available funds to the
account instructed in writing to the Company by Holder in (a) above. Such
payment shall be the final payment of all outstanding balances under the Moore
Notes.

 

(d) Acknowledgment. The Parties acknowledge and agree that after taking into
account the payment of the sum as provided in (a) above, automatic conversion
into securities of the Company as provided in (b) above, and payment of the sum
provided in (c) above, no further amounts shall be due and outstanding under the
Moore Notes and any and all obligations of the Company under the Moore Notes
shall automatically, and without further action, terminate and be null and void,
and Holder hereby authorizes the Company to file a UCC-3 or other appropriate
form, if applicable, to terminate any and all liens against the assets and
property of the Company, including the Company's intellectual property,
trademarks and trade names, or other security interest of Holder.

 

2.Partial Conversion into Company Securities

 

(a) Holder agrees that, effective upon the closing of the Financing, a sum equal
to 50% of (the then outstanding aggregate principal amount and accrued and
unpaid interest on the Moore Notes) less (One Hundred Thousand Dollars
($100,000)) shall automatically convert (“Debt Conversion”), without any action
on the part of the Company or the Holder, into shares of common stock, par value
$0.001, of the Company (the “Conversion Shares”) and, if any are offered and
sold in the Financing, warrants to purchase common stock of the Company
(“Conversion Warrants,” and together with the Conversion Shares the “Conversion
Securities”), at a conversion price equal to the public offering price of such
Company securities in the Financing. The Conversion Warrants, if any, will have
the same terms as the warrants offered by the Company, if any, in the Financing
and will be issued in the same ratio to the Conversion Shares as the ratio of
the warrants to the shares of common stock issued to purchasers in the
Financing. Effective upon the closing of the Financing, the converted Moore
Notes shall no longer be outstanding and shall represent only the right to
receive the Conversion Securities.

 

(b) The Company shall comply with all legal requirements applicable and take
such other actions as may be necessary to effectuate the Debt Conversion,
including, but not limited to, providing notices to, and responding to queries
from, all applicable regulatory authorities and stock exchanges and obtaining
all necessary regulatory and third party consents.

 

(c) The Company shall send to Holder at least two (2) business days prior to the
closing of the Financing a notice indicating the amount of unpaid interest
accrued through the date of the closing of the Financing and the number of
Conversion Securities Holder will be issued upon the Debt Conversion. Within
five (5) business days of the closing of the Financing, the Company shall
deliver, or arrange for delivery of, the Conversion Securities in the name of
the Holder to the address of the Holder set forth in Section 7.

 



-2-

 

 

(d) In the event that, as a result of the Debt Conversion, fractions of shares
or warrants would be required to be issued, such fractional shares or warrants,
as the case may be, shall be rounded up or down to the nearest whole share or
whole warrant, as the case may be. The Company shall pay any documentary, stamp
or similar issue or transfer tax due on such Debt Conversion.

 

3.Cancellation of Moore Notes

 

Prior to the payment of the sums as provided in Section 1 above, and the
automatic conversion into the Conversion Securities as provided in Section 2
above, Holder shall deliver the relevant Moore Notes for cancellation in part or
in whole, as the case may be. If Holder has lost the Moore Notes and is unable
to deliver the relevant Moore Notes for cancellation as appropriate, Holder
shall submit an affidavit of loss and indemnity agreement so that the Moore
Notes may be replaced and deemed cancelled in accordance with the terms hereof.

 

4.Representations and Warranties of the Company

 

The Company hereby represents and warrants to Holder that as of the date hereof
and as of the closing of the Financing:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all necessary corporate
power and authority to (i) own, operate and occupy its properties and to carry
on its business as presently conducted and (ii) enter into this Agreement and
the other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby. The Company is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify would have a material adverse effect on the Company.

 

(b) All necessary corporate proceedings, votes, resolutions and approvals
relating to the payments contemplated by Section 1 and the issuance and sale of
the Conversion Securities contemplated by Section 2 will have been completed by
the Company prior to such payment and issuance and sale, as the case may be.
Upon execution, this Agreement will constitute a valid and legally binding
obligation of the Company, enforceable in accordance with its terms except as
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(c) The Conversion Securities being issued pursuant to this Agreement will be,
upon surrendering the Moore Notes in accordance with this Agreement, duly
authorized, validly issued, fully paid and non-assessable.

 



-3-

 

 

5.Representations and Warranties of Holder

 

Holder hereby represents and warrants to the Company that as of the date hereof
and as of the closing of the Financing:

 

(a) Holder has full power and authority to enter into this Agreement. Upon
execution, this Agreement will constitute a valid and legally binding obligation
of Holder, enforceable in accordance with its terms except as limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

(b) The Conversion Securities will be acquired for investment for Holder’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and Holder has no present intention of
selling, granting any participation in or otherwise distributing the same except
in compliance with applicable U.S. securities laws.

 

(c) Holder is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the U.S. Securities Act of 1933, as amended (the
“Securities Act”).

 

(d) Holder is an experienced investor in securities of companies in the
development stage, can bear the economic risk of its investment, including a
total loss, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Conversion Securities. Holder has conducted his own due diligence review
of the Company and received copies or originals of all documents he has
requested from the Company.

 

(e) Holder understands that the issuance of the Conversion Securities is exempt
from registration under the Securities Act by reason of a specific exemption
from the registration provisions of the Securities Act that depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Holder’s representations as expressed herein. Holder understands that the
Conversion Securities are characterized as “restricted securities” under
applicable U.S. federal and state securities laws.

 

(f) Holder acknowledges and agrees that the Conversion Securities may be
required to be subject to a lock-up agreement in connection with the Financing.
Holder agrees to execute a lock-up agreement with the relevant underwriters of
such Financing in customary form consistent with this section.

 

6.Legends.

 

The Parties understand and agree that the Conversion Securities will not be
registered at the time of issuance, and the certificates evidencing the
Conversion Securities may bear the following legends (or a substantially similar
legend) and such other legends as may be required by applicable laws of any
state or foreign jurisdiction:

 



-4-

 

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

 

7.Miscellaneous

 

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of law. The Parties hereby agree that any legal action, suit or
proceeding arising out of or relating to this Agreement will be brought in
federal or state court located in Delaware.

 

(b) Entire Agreement; Amendments. This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subjects
hereof and thereof. Except as otherwise expressly provided herein, neither this
Agreement nor any term hereof or thereof may be amended, waived, discharged or
terminated, except by a written instrument signed by the Company and Holder.

 

(c) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to be effective upon delivery when delivered (i) personally; (ii)
by e-mail, provided a positive transmission report is received and a copy is
mailed no later than the next business day through a nationally recognized
overnight delivery service; or (iii) by overnight delivery with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications will be,

 

in the case of Holder:

 

Thomas A. Moore
moore@advaxis.com



 

and in the case of the Company:

 

Mark Rosenblum
Chief Financial Officer
Advaxis, Inc.
305 College Road East
Princeton, NJ 08540
rosenblum@advaxis.com

 

or at such other mailing address or e-mail address as the receiving party will
have furnished to the sending party in writing.

 



-5-

 

 

(d) Severability. The representations, warranties, covenants and agreements made
and incorporated by reference herein will survive any investigation made by or
on behalf of Holder or the Company, and will survive for two (2) years after the
Effective Date.

 

(e) Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof will inure to the benefit of, and be binding upon, the
respective successors, assigns, heirs, executors and administrators of the
Parties hereto. Holder may transfer or assign all or any portion of its rights
under this Agreement to any person or entity permitted under applicable
securities laws.

 

(f) Interpretations. All pronouns and any variations thereof will be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or persons or entity or entities may require. All references to “$”
or dollars herein will be construed to refer to U.S. dollars. The titles of the
Sections and subsections of this Agreement are for convenience or reference only
and are not to be considered in construing this Agreement. All references to
“including” shall be deemed to mean “including, without limitation.”

 

(g) Severability. In case any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
when so executed and delivered will constitute a complete and original
instrument but all of which together will constitute one and the same agreement,
and it will not be necessary when making proof of this Agreement or any
counterpart thereof to account for any counterpart other than the counterpart of
the party against whom enforcement is sought.

 

-6-

 

 

In Witness Whereof, the Parties have executed this Debt Conversion Agreement as
of the date set forth in the first paragraph hereof.

 

 

 

Company:       Advaxis, Inc.                 By: /s/Mark J. Rosenblum        
Name:   Mark J. Rosenblum   Title:   Chief Financial Officer                    
HOLDER:       Thomas A. Moore             /s/ Thomas A. Moore  

 

 

 

 

 

ANNEX A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

